MEMORANDUM **
Nelson De Jesus Sanchez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from *617an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), and deny the petition for review.
Sanchez contends that he has demonstrated past persecution and a well-founded fear of future persecution on account of his gang membership in El Salvador and his former gang affiliation. This contention is foreclosed by our intervening caselaw. See Arteaga v. Mukasey, 511 F.3d 940, 944-46 (9th Cir.2007) (holding that neither current nor former gang members constitute a particular social group). Sanchez’s contention that the agency erred in failing to address his claim that he demonstrated past persecution and a well-founded fear of future persecution on account of a political opinion fails because the BIA found Sanchez did not suffer persecution or establish a well-founded fear of future persecution “on account of his decision to leave the gang”, which is the basis for his political opinion claim. See Santos-Lemus, 542 F.3d at 747 (holding that “general aversion to gangs does not constitute a political opinion for asylum purposes”). Accordingly, Sanchez’s asylum and withholding of removal claims fail. See id. at 742.
In light of our disposition, we do not address Sanchez’s other contentions in the opening brief.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.